


Exhibit 10.8

 

Execution

 

 

 

ASSET CONTRIBUTION AGREEMENT

 

dated as of

 

June 24, 2011

 

between

 

FS ENERGY AND POWER FUND,

 

as Contributor,

 

and

 

FSEP TERM FUNDING, LLC,

 

as Contributee

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

 

 

 

ARTICLE I            USAGE AND DEFINITIONS

1

 

 

 

Section 1.1.

Definitions

1

 

 

 

ARTICLE II           CONTRIBUTION

3

 

 

 

Section 2.1.

Contribution on the Closing Date

3

 

 

 

Section 2.2.

Further Assurances

4

 

 

 

Section 2.3.

Intent; Savings Clause

4

 

 

 

Section 2.4.

Subsequent Transfer; Acknowledgment and Agreement of Contributee

5

 

 

 

Section 2.5.

Authorization to File Financing Statements

6

 

 

 

ARTICLE III          CONDITIONS PRECEDENT

6

 

 

 

Section 3.1.

Conditions to Obligations of Contributee

6

 

 

 

ARTICLE IV          REPRESENTATIONS AND WARRANTIES

7

 

 

 

Section 4.1.

Representations and Warranties of Contributee as to Itself

7

 

 

 

Section 4.2.

Representations and Warranties of Contributor as to Itself

9

 

 

 

Section 4.3.

Representations and Warranties of Contributor with Respect to Contributed Assets

10

 

 

 

Section 4.4.

Indemnification by Contributor

11

 

 

 

ARTICLE V           COVENANTS OF THE PARTIES

13

 

 

 

Section 5.1.

Existence

13

 

 

 

Section 5.2.

Compliance with Law

13

 

 

 

Section 5.3.

UCC Filings

13

 

 

 

Section 5.4.

Maintenance of Separateness

13

 

 

 

Section 5.5.

Further Action Evidencing Contribution

14

 

 

 

ARTICLE VI          MISCELLANEOUS PROVISIONS

14

 

 

 

Section 6.1.

Obligations of Contributor

14

 

 

 

Section 6.2.

Waivers; Amendment

14

 

 

 

Section 6.3.

Costs and Expenses

14

 

 

 

Section 6.4.

Survival

15

 

 

 

Section 6.5.

Notices

15

 

 

 

Section 6.6.

Severability

16

 

 

 

Section 6.7.

Counterparts

16

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 6.8.

Successors and Assigns

16

 

 

 

Section 6.9.

Entire Agreement

16

 

 

 

Section 6.10.

Limitations on Liability

16

 

 

 

Section 6.11.

Governing Law; Waiver of Jury Trial

17

 

 

 

Section 6.12.

No Petition

17

 

 

 

SCHEDULE 1        CONTRIBUTED ASSETS

 

 

ii

--------------------------------------------------------------------------------

 

ASSET CONTRIBUTION AGREEMENT

 

This ASSET CONTRIBUTION AGREEMENT (this “Agreement”), dated as of June 24, 2011,
between FS ENERGY AND POWER FUND, a Delaware statutory trust, as contributor
(“Contributor”), and FSEP TERM FUNDING, LLC, a Delaware limited liability
company, as contributee (“Contributee”).

 

RECITALS:

 

WHEREAS, Contributor is the sole member of Contributee;

 

WHEREAS, Contributor desires to contribute, transfer, grant, assign or otherwise
convey to Contributee all of Contributor’s right, title and interest in and to
the Contributed Assets (as defined below) on the terms and subject to the
conditions as set forth herein;

 

WHEREAS, Contributee desires to accept as a capital contribution all of
Contributor’s right, title and interest in and to the Contributed Assets (as
defined below) on the terms and subject to the conditions as set forth herein;
and

 

NOW, THEREFORE, Contributor and Contributee, intending to be legally bound
hereby, agree as follows:

 

ARTICLE I

 

USAGE AND DEFINITIONS

 

Section 1.1.            Definitions.  For purposes of this Agreement,
capitalized terms shall have the meanings assigned to them herein or, if not
defined herein, as defined in the Credit Agreement or the LLC Agreement, as the
case may be.  In addition, the following terms shall have the following
meanings:

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Administrative Agent” means Deutsche Bank AG, New York Branch, as
administrative agent under the Credit Agreement, and any successor under the
Credit Agreement.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person. As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power (a) to vote more than 50% of the securities having
ordinary voting power for the election of directors of any such Person or (b) to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

--------------------------------------------------------------------------------


 

“Authorized Officers” means the officers of the Contributor set forth on the
relevant Officer’s Certificate delivered pursuant to Section 3.1.

 

“Board of Directors” means the Board of Directors of Contributor.

 

“Closing Date” means March 10, 2010.

 

“Contribute” has the meaning set forth in Section 2.1(a).

 

“Contributed” has the meaning set forth in Section 2.1(a).

 

“Contributed Assets” means the assets set forth on Schedule 1 and any other such
assets as may be Contributed from time to time hereunder.

 

“Contributee” has the meaning set forth in the preamble.

 

“Contribution” has the meaning set forth in Section 2.1(a).

 

“Contribution Date” means the Closing Date and each such other date as assets
are Contributed hereunder.

 

“Contributor” has the meaning set forth in the preamble.

 

“Credit Agreement” means the Credit Agreement, dated as of June 24, 2011, among
Contributee, the lenders from time to time party thereto and the Administrative
Agent.

 

“Indemnifying Party” has the meaning set forth in Section 4.4(a).

 

“Indemnitee” has the meaning set forth in Section 4.4(a).

 

“Insolvent” means, with respect to any Person, where (i) such Person has made a
general assignment for the benefit of creditors, (ii) any proceeding has been
instituted against such Person seeking to adjudicate such Person as bankrupt or
insolvent, or seeking such Person’s liquidation, winding up or reorganization,
or seeking any arrangement, adjustment, protection, relief or composition of any
of such Person’s debts under any requirements of law relating to bankruptcy,
insolvency or reorganization; or (iii) such Person is unable to pay such
Person’s debts as they come due.

 

“LLC Act” means the Delaware Limited Liability Company Act, as amended from time
to time (6 Del. C. § 18-101, et seq.).

 

“LLC Agreement” means the Limited Liability Company Agreement of Contributee,
dated as of June 24, 2011 , among FS Energy and Power Fund, as the sole equity
member, and the Independent Managers (as named and defined therein).

 

“Liability” or “Liabilities” each has the meaning set forth in Section 4.4 (a).

 

2

--------------------------------------------------------------------------------

 

“Pre-Closing Date Liability” means any Liability arising from any event,
occurrence or circumstance existing prior to the Closing Date.

 

“Recharacterization Event” has the meaning set forth in Section 2.3(b).

 

“Release Conditions” has the meaning given to such term in the Security
Agreement, dated as of June 24, 2011, between the Contributee and the
Administrative Agent.

 

“Securitization Act” has the meaning set forth in Section 2.3(e).

 

ARTICLE II

 

CONTRIBUTION

 

Section 2.1.            Contribution on the Closing Date.

 

(a)           Subject to the terms and conditions of this Agreement, and
notwithstanding any provision in this Agreement to the contrary, Contributor
hereby irrevocably contributes, transfers, assigns and otherwise conveys to
Contributee, without recourse (except as set forth in Section 4.4), and, subject
to the satisfaction of the conditions set forth in Section 3.1 and the other
terms and conditions of this Agreement, Contributee acquires, accepts and
receives as a capital contribution from Contributor, all right, title and
interest of Contributor in the Contributed Assets (each of the transactions
described in this Section 2.1, a “Contribution” with “Contribute” and
“Contributed” having meanings correlative thereto).  Contributor hereby
relinquishes all legal and equitable interests in the Contributed Assets upon
the Closing Date.

 

(b)           Contributor may, from time to time, elect to Contribute additional
Contributed Assets.  Subject to the satisfaction of the conditions set forth in
Section 3.1 and the other terms and conditions of this Agreement, Contributee
shall acquire, accept and receive as a capital contribution from Contributor,
all right, title and interest of Contributor in any additional Contributed
Assets.  Contributor hereby relinquishes all legal and equitable interests in
the additional Contributed Assets upon each Contribution Date.  On each
Contribution Date, Schedule 1 hereto shall be amended by adding any additional
Contributed Assets as of such Contribution Date.

 

(c)           Effective from and after the Contributions, Contributee hereby
assumes from Contributor and agrees to perform all continuing obligations (then
existing or thereafter arising) of Contributor under the Contributed Assets. The
Contributed Assets transferred hereby will be held by Contributee free and clear
of any lien or encumbrance of any Person claiming through or under Contributor.
Contributor hereby agrees to protect and defend Contributee’s ownership interest
and other rights in the Contributed Assets against any claim arising from the
prior ownership of Contributor or any of its predecessors-in-interest.

 

3

--------------------------------------------------------------------------------


 

Section 2.2.            Further Assurances.

 

(a)           Contributor shall from time to time, execute and deliver such
documents, instruments, agreements, financing statements, and shall take all
such other actions as are reasonably requested by Contributee or its assignees
or the Administrative Agent from time to time hereafter that may be reasonably
necessary, appropriate or desirable to ensure that Contributee and its assignees
have an enforceable ownership interest or, solely if Section 2.3(b) hereof is
applicable, an enforceable and perfected security interest, in each case in the
Contributed Assets (as applicable).

 

Section 2.3.            Intent; Savings Clause.

 

(a)           This Agreement is intended to effect an absolute, irrevocable
transfer, conveyance, assignment and contribution, without recourse (except as
set forth in Section 4.4) of the Contributed Assets by Contributor to
Contributee, and immediately after giving effect to the transfer contemplated by
Section 2.1(a) on the Closing Date or Section 2.1(b) on any Contribution Date,
Contributor will have no further interest (legal or equitable) in the
Contributed Assets and the Contributed Assets will not be property of
Contributor’s estate in the event of a bankruptcy of Contributor and Contributee
shall have the absolute right to take whatever action it may deem appropriate
with respect to any Contributed Asset.  The parties agree to treat each transfer
pursuant to Section 2.1 for all purposes (including financial accounting
purposes) as an absolute transfer on all relevant books, records, financial
statements and other documents.

 

(b)           If, notwithstanding Section 2.3(a), the transfer of the
Contributed Assets on any Contribution Date pursuant to this Agreement is
recharacterized by a court of competent jurisdiction or otherwise as a
collateral transfer for security or as a financing transaction (a
“Recharacterization Event”), Contributor intends that Contributee have a first
priority perfected security interest in, and a lien on, the Contributed Assets
to secure an obligation of Contributor to Contributee in an amount equal to the
aggregate face value of the Contributed Assets plus accrued interest.

 

(c)           Accordingly, if a Recharacterization Event occurs, Contributor
shall be deemed to have granted, and Contributor does hereby grant, to
Contributee a security interest in all of Contributor’s right title and interest
in, to, and under the Contributed Assets, all books and records related thereto
and the income and any proceeds resulting therefrom, and this Agreement shall be
deemed to be a security agreement for such purpose.

 

(d)           If a Recharacterization Event occurs, Contributee will have all of
the rights and remedies of a secured party under the UCC (including the rights
of a secured party obtaining a lien under Section 9-608 of the UCC) and
Contributor will have all the rights of a debtor granting a lien under the UCC
(including the rights of a debtor granting a lien under Section 9-623).

 

(e)           For purposes of complying with the requirements of the
Asset-Backed Securities Facilitation Act of the State of Delaware, 6 Del. C. §
2701A, et seq. (the

 

4

--------------------------------------------------------------------------------


 

“Securitization Act”), each of the parties hereto hereby agrees that,
notwithstanding any other provision of law, including but not limited to,
Section 9-623 of the UCC:

 

(i)            Any property, assets or rights purported to be transferred, in
whole or in part, by Contributor pursuant to this Agreement shall be deemed to
no longer be the property, assets or rights of Contributor;

 

(ii)           None of Contributor, its respective creditors or, in any
insolvency proceeding with respect to Contributor or Contributor’s property, a
bankruptcy trustee, receiver, debtor, debtor in possession or similar person, to
the extent the issue is governed by Delaware law, shall have any rights, legal
or equitable, whatsoever to reacquire, reclaim, recover, repudiate, disaffirm,
redeem or recharacterize as property of Contributor any property, assets or
rights purported to be transferred, in whole or in part, by Contributor pursuant
to this Agreement;

 

(iii)          In the event of a bankruptcy, receivership or other insolvency
proceeding with respect to any Contributor or any Contributor’s property, to the
extent the issue is governed by Delaware law, such property, assets and rights
shall not be deemed to be part of such Contributor’s property, assets, rights or
estate; and

 

(iv)          The transactions contemplated by this Agreement, the LLC Agreement
and the Credit Agreement constitute a “securitization transaction” as such term
is used in the Securitization Act.

 

Section 2.4.            Subsequent Transfer; Acknowledgment and Agreement of
Contributee.

 

(a)           Contributor acknowledges and agrees that, as of each Contribution
Date, (i) Contributee will pledge the Contributed Assets and its rights under
this Agreement in the manner contemplated under the Credit Documents and
(ii) the representations, warranties, covenants and indemnifications contained
in this Agreement and the rights of Contributee under this Agreement are
intended to benefit the Administrative Agent.

 

(b)           Contributor hereby consents to the pledges to occur on any
Contribution Date which are described in the foregoing clause (a).  Without
limiting the generality of the foregoing, the parties hereto agree, to the
fullest extent permitted by applicable law, that Administrative Agent is and
will be a third-party beneficiary of this Agreement with full right, power and
authority to exercise Contributee’s rights and remedies and enforce
Contributor’s obligations under this Agreement, in each case subject to and in
accordance with the terms of the Credit Agreement.

 

Section 2.5.            Authorization to File Financing Statements.

 

Contributor hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, in any
jurisdictions and with any filing

 

5

--------------------------------------------------------------------------------


 

offices as Contributee (with notice to the Administrative Agent and, in the case
of amendments, with the consent of the Administrative Agent) or the
Administrative Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to Contributee pursuant to
Section 2.3, and to perfect the conveyance of the Contributed Assets pursuant to
the Contribution.  Such financing statements may describe the collateral in the
same manner as described in this Agreement or in any other security agreement,
assignment, transfer document or pledge agreement entered into by the parties in
connection herewith.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1.            Conditions to Obligations of Contributee.

 

The obligation of Contributee to accept and acquire the Contributed Assets on a
Contribution Date is subject to the satisfaction of the following conditions:

 

(a)           Representations and Warranties True.  The representations and
warranties of Contributor under Section 4.2 with respect to itself, and the
representations and warranties of Contributor under Section 4.3 with respect to
such Contributed Assets, in each case shall be true and correct in all material
respects as of the Contribution Date (or such other date as of which such
representations and warranties are made and/or deemed to be made), and
Contributor shall have performed, in all material respects, the obligations to
be performed by it hereunder on or prior to each Contribution Date.

 

(b)           Fraudulent Transfer, etc.  As of each Contribution Date: 
(i) Contributor is not Insolvent and will not become Insolvent as a result of
the contribution of Contributed Assets on the Contribution Date,
(ii) Contributor did not intend to incur or believe that it would incur debts
that would be beyond Contributor’s ability to pay as such debts matured,
(iii) such transfer was not made by Contributor with actual intent to hinder,
delay or defraud any Person and (iv) the assets of Contributor did not
constitute unreasonably small capital to carry out its business as conducted.

 

(c)           Documents to Be Delivered by Contributor.

 

(i)            On or prior to each Contribution Date, Contributor shall have
delivered copies of the proper financing statements (or other similar documents)
that name Contributor as the grantor and Contributee as the secured party with
respect to the Contributed Assets or other similar instruments or documents, as
may be necessary or, in Contributee’s opinion, desirable under the UCC or other
applicable law to perfect Contributee’s ownership interest in all Contributed
Assets, and to perfect the security interest granted to Contributee pursuant to
Section 2.3.

 

(ii)           On or prior to the Closing Date, Contributor shall have delivered
an Officer’s Certificate of Contributor (A) with respect to the due
authorization,

 

6

--------------------------------------------------------------------------------


 

execution and delivery of this Agreement and (B) certifying that (1) the
attached copy of the resolutions of the Board of Directors authorizing such
Contributor’s entering into this Agreement is a true and complete copy thereof,
(2) such resolutions have not been rescinded and are in full force and effect on
and as of the Contribution Date, (3) the attached copies of Contributor’s
charter and by-laws are true and complete copies thereof, (4) such charter and
by-laws have not been rescinded and are in full force and effect on and as of
such Contribution Date and (5) the Authorized Officers authorized to execute and
deliver such documents hold the offices and have the signatures indicated
thereon.

 

(iii)          Contributee and the Administrative Agent shall have received on
the Closing Date, at the expense of Contributor, opinions of counsel in form and
substance reasonably satisfactory to Contributee and the Administrative Agent,
it being agreed that the legal opinions being delivered pursuant to
Section 4.01(h) of the Credit Agreement as of the Closing Date satisfy this
clause (iii) as of the Closing Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.            Representations and Warranties of Contributee as to
Itself.

 

Contributee hereby makes the following representations and warranties to
Contributor as of each Contribution Date, which representations and warranties
shall survive the contribution, transfer and assignment of the Contributed
Assets by Contributor to Contributee.

 

(a)           Organization and Good Standing.  Contributee (i) is a limited
liability company duly formed and organized, validly existing and in good
standing under the laws of the State of Delaware (ii) is duly qualified to do
business as a foreign limited liability company and in good standing under the
laws of each jurisdiction where the character of its property, the nature of its
business or the performance of its obligations under this Agreement make such
qualification necessary and (iii) has the power and authority to own its assets,
rights and properties and to conduct its business as such assets, rights and
properties are currently owned and such business is currently conducted and to
execute, deliver and perform its obligations under this Agreement.

 

(b)           Power and Authority; No Conflicts.  The execution and delivery by
Contributee of this Agreement and its performance of, and compliance with, the
terms hereof are within the power of Contributee and have been duly authorized
by all necessary limited liability company action on the part of Contributee.
Neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated to be consummated by Contributee, nor
compliance with the provisions thereof, will conflict with or result in a
material breach of, or constitute a material default under, any of the
provisions of any law, governmental rule, regulation, judgment, decree or order
binding on Contributee or its properties, or the certificate of formation,
limited liability company agreement or other organizational documents

 

7

--------------------------------------------------------------------------------


 

and agreements of Contributee, or any of the provisions of any indenture,
mortgage, lease, license, contract or other instrument to which Contributee is a
party or by which it or its property is bound or result in the creation or
imposition of any lien, charge or encumbrance upon any of its material property
pursuant to the terms of any such indenture, mortgage, leases, contract or other
instrument.

 

(c)           Consents.  Contributee is not required to obtain the consent of
any other party or the consent, license, approval or authorization of, or
registration or declaration with, any Governmental Authority in connection with
the execution, delivery or performance by Contributee of this Agreement, or the
validity or enforceability of this Agreement against Contributee.

 

(d)           Due Execution and Delivery.  This Agreement has been duly executed
and delivered by Contributee and constitutes a legal, valid and binding
instrument enforceable against Contributee in accordance with its terms (subject
to applicable insolvency laws and to general principles of equity).

 

(e)           No Litigation.  There are no Actions pending or, to the knowledge
of Contributee, threatened against or affecting Contributee, before or by any
Governmental Authority having jurisdiction over Contributee or any of its
properties or with respect to any of the transactions contemplated by this
Agreement or the Credit Agreement (i) asserting the illegality, invalidity or
unenforceability, or seeking any determination or ruling that would affect the
legality, binding effect, validity or enforceability of this Agreement, or
(ii) which could reasonably be expected to have a material adverse effect on the
aggregate value of the Contributed Assets hereunder.  Contributee is in
compliance with all requirements of law except to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
material adverse effect on the aggregate value of the Contributed Assets
hereunder.

 

(f)            Due Qualification.  Contributee has obtained or made all material
licenses, registrations, consents, approvals, waivers and notifications of
creditors, lessors and other Persons, in each case, in connection with the
execution and delivery of this Agreement by Contributee, and the consummation by
Contributee of all the transactions herein contemplated to be consummated by
Contributee and the performance of its obligations hereunder.

 

(g)           No Default.  Except as notified to the Administrative Agent in
writing prior to the Contribution Date, Contributee is not in default under any
material agreement, contract, instrument or indenture to which Contributee is a
party or by which it or its properties are bound, or with respect to any order
of any Governmental Authority; and no event has occurred which with notice or
lapse of time or both would constitute a default with respect to any such
material agreement, contract, instrument or indenture, or with respect to any
such order of any Governmental Authority.

 

8

--------------------------------------------------------------------------------


 

Section 4.2.            Representations and Warranties of Contributor as to
Itself.

 

Contributor hereby makes the following representations and warranties to
Contributee as of the Closing Date, which representations and warranties shall
survive the contribution, transfer and assignment of the Contributed Assets by
Contributor to Contributee:

 

(a)           Organization and Good Standing.  Contributor (i) is a statutory
trust duly formed and organized, validly existing and in good standing under the
laws of the State of Delaware (ii) is duly qualified to do business as a foreign
corporation, and in good standing under the laws of each jurisdiction where the
character of its property, the nature of its business or the performance of its
obligations under this Agreement make such qualification necessary and (iii) has
the power and authority to own its assets, rights and properties and to conduct
its business as such assets, rights and properties are currently owned and such
business is currently conducted and to execute, deliver and perform its
obligations under this Agreement.

 

(b)           Power and Authority; No Conflicts.  The execution and delivery by
Contributor of this Agreement and its performance of, and compliance with, the
terms hereof are within the power of Contributor and have been duly authorized
by all necessary corporate action on the part of Contributor. Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions herein contemplated to be consummated by Contributor nor compliance
with the provisions thereof, will conflict with or result in a material breach
of, or constitute a material default under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on Contributor
or its properties, or the by-laws, certificate of incorporation, articles of
association, or other organizational documents and agreements of Contributor or
any of the provisions of any indenture, mortgage, lease, license, contract or
other instrument to which Contributor is a party or by which it or its property
is bound or result in the creation or imposition of any lien, charge or
encumbrance upon any of its material property pursuant to the terms of any such
indenture, mortgage, leases, contract or other instrument, in each case where
such breach or default or creation or imposition would reasonably be expected to
have a material adverse effect on the aggregate value of the Contributed Assets
hereunder.

 

(c)           Consents.  Contributor is not required to obtain the consent of
any other party or the consent, license, approval or authorization of, or
registration or declaration with, any Governmental Authority in connection with
the execution, delivery or performance by Contributor of this Agreement, the
consummation of the transactions contemplated by this Agreement, or the validity
or enforceability of this Agreement against Contributor.

 

(d)           Due Execution and Delivery.  This Agreement has been duly executed
and delivered by Contributor and constitutes a legal, valid and binding
instrument enforceable against Contributor in accordance with its terms (subject
to applicable insolvency laws and to general principles of equity).

 

(e)           No Litigation.  There are no Actions pending or, to the knowledge
of Contributor, threatened against or affecting Contributor, before or by any
Governmental Authority having jurisdiction over Contributor or any of its
properties or with respect to any of the transactions contemplated by this
Agreement or the Credit Agreement (i) asserting the

 

9

--------------------------------------------------------------------------------


 

illegality, invalidity or unenforceability, or seeking any determination or
ruling that would affect the legality, binding effect, validity or
enforceability of this Agreement or the Credit Agreement, or (ii) which could
reasonably be expected to have a material adverse effect on the aggregate value
of the Contributed Assets hereunder.  Contributor is in compliance with all
requirements of law except to the extent that the failure to comply therewith
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the aggregate value of the Contributed Assets
hereunder.

 

(f)            Due Qualification.  Contributor has obtained or made all material
licenses, registrations, consents, approvals, waivers and notifications of
creditors, lessors and other Persons, in each case, in connection with the
execution and delivery of this Agreement by Contributor, and the consummation by
Contributor of all the transactions herein contemplated to be consummated by
Contributor and the performance of its obligations hereunder.

 

(g)           No Default.  Contributor is not in default under any material
agreement, contract, instrument or indenture to which Contributor is a party or
by which it or its properties is or are bound, or with respect to any order of
any Governmental Authority; and no event has occurred which with notice or lapse
of time or both would constitute a default with respect to any such material
agreement, contract, instrument or indenture, or with respect to any such order
of any Governmental Authority.

 

(h)           Solvency.  Contributor is not, and after giving effect to the
contribution of the Contributed Assets hereunder will not be, Insolvent.

 

(i)            No Fraudulent Transfer.  Contributor is not entering into this
Agreement with the intent (whether actual or constructive) to hinder, delay or
defraud its present or future creditors and is receiving reasonably equivalent
value and fair consideration for the Contributed Assets reflected in the
increase in value of its equity interest in Contributee.

 

Section 4.3.            Representations and Warranties of Contributor with
Respect to Contributed Assets.

 

Contributor hereby makes the following representations and warranties with
respect to the Contributed Assets as of each Contribution Date:

 

(a)           Requirements of Law.  Such Contributed Asset complies in all
material respects with all applicable requirements of law.

 

(b)           No Default.  To Contributor’s knowledge, after due inquiry, no
notice of default has been issued on any Contributed Asset and no Contributed
Asset has failed to pay when due any dividends or interest required to be paid
pursuant to the terms of such Contributed Asset.

 

(c)           Assignability; Restrictions on Grant of Security Interest.  Such
Contributed Asset may be assigned in the manner that such asset is contemplated
to be assigned

 

10

--------------------------------------------------------------------------------


 

pursuant to this Agreement, and such Contributed Asset may be pledged in the
manner that such asset is contemplated to be pledged pursuant to the Credit
Agreement.

 

(d)           Ownerships; No Other Pledge.  Contributor is the sole owner of
good and marketable title to such Contributed Asset free and clear of any lien
or encumbrance of any Person claiming through or under Contributor.  Contributor
has not pledged any of its interest in such Contributed Asset nor pledged or
assigned any portion of the payments due and payable thereunder, or to become
due and payable thereunder, to any Person.

 

(e)           Eligible Asset.  Each Contributed Asset is an Eligible Investment.

 

(f)            Securities Laws.  In connection with the execution and delivery
of this Agreement and each Contribution, the Contributor has complied with and
each Contribution complies with the Securities Act and the Investment Company
Act and the “blue sky” laws of any applicable state.

 

(g)           ERISA.  None of the Contributor or any ERISA Affiliate maintains,
contributes to (or is obligated to contribute to) or has any liability to any
Pension Plan or Welfare Plan of the Contributor or any ERISA Affiliate of the
Contributor.  None of the Contributor or any ERISA Affiliate of the Contributor
has maintained or contributed to (or has been obligated to contribute to) any
Pension Plan or Welfare Plan.  None of the Contributed Assets constitute Plan
Assets.  Each Contribution will not constitute a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject the Contributee, the Custodian or the
Administrative Agent to any tax or penalty on prohibited transactions imposed
under Section 4975 of the Code or Section 502(i) of ERISA.

 

Section 4.4.            Indemnification by Contributor.

 

(a)           Contributor (the “Indemnifying Party”) agrees to the fullest
extent permitted by applicable law, to indemnify and hold Contributee (and its
officers, directors, employees and agents) (each, an “Indemnitee”) harmless
against all losses, liabilities, obligations, damages, penalties, fines,
forfeitures, legal fees, and related costs and judgments and other costs,
disbursements, fees and reasonable expenses imposed upon or incurred by or
asserted against any Indemnitee (collectively, “Liabilities,” and each a
“Liability”) or any Action arising out of or relating to, or resulting from
(i) the breach by the Indemnifying Party of any representation, warranty or
covenant under this Agreement, (ii) the Indemnifying Party’s negligence, bad
faith or willful misconduct or (iii) with respect to any Contributed Asset, any
Pre-Closing Date Liability payable by Contributee; provided, however, that there
shall be no indemnification under this Section 4.4(a) for a breach of any
representation, warranty or covenant relating to any Contributed Asset set forth
in Section 4.3 hereof so long as Contributor has complied with Section 4.4(b).

 

(b)           Notwithstanding Section 4.4(a), in the event of a breach of any
representation, warranty or covenant set forth in Section 4.3 hereof relating to
any Contributed Asset as of the date upon which such representation or warranty
is made, the Indemnifying Party

 

11

--------------------------------------------------------------------------------


 

shall promptly notify the Contributee, who shall promptly notify the
Administrative Agent, and pay, to the fullest extent permitted by applicable
law, to Contributee an amount equal to the fair market value of such Contributed
Asset as of the date of its contribution.  Upon payment by the Indemnifying
Party of such amount to Contributee with respect to any asset in accordance with
the preceding sentence and amounts owing at such time, if any, under
Section 4.4(a), Contributee shall, to the extent permitted by applicable law,
assign or cause to be assigned such asset to Contributor and Contributor shall
accept the assignment of such asset.  Contributee shall, in such event, make or
cause to be made all assignments of such asset necessary to effect such
assignment.  Any such assignment made or caused to be made by Contributee shall
be without recourse to, or representation or warranty by, Contributee, except
that the ownership of such asset shall be conveyed free and clear of any Liens
created by the Credit Agreement.  All costs and expenses associated with the
foregoing shall be paid by the Indemnifying Party on demand or at the direction
of Contributee.  Any funds received by Contributee pursuant to this
Section 4.4(b) shall be applied in accordance with the Credit Agreement.

 

(c)           Any Indemnitee that proposes to assert the right to be indemnified
under this Section 4.4 will promptly, after receipt of notice of the
commencement of any Action against such party in respect of which a claim is to
be made against the Indemnifying Party under such sections, notify the
Indemnifying Party of the commencement of such action, suit or proceeding,
enclosing a copy of all papers served.  In the event that any action, suit or
proceeding shall be brought against any Indemnitee, such Indemnitee shall notify
the Indemnifying Party of the commencement thereof and the Indemnifying Party
shall be entitled to participate in, and to the extent that it shall wish, to
assume the defense thereof, with its counsel reasonably satisfactory to such
Indemnitee; provided that the Indemnifying Party shall not enter into any
settlement with respect to any Action unless such settlement includes an
unconditional release of such Indemnitee from all liability on claims that are
the subject matter of such settlement and fully discharges with prejudice
against the plaintiff the claim or action against such Indemnitee and does not
include a statement as to, or an admission of, fault, culpability or failure to
act by or on behalf of such Indemnitee; and provided, further, that the
Indemnitee shall have the right to employ its own counsel in any such action the
defense of which is assumed by the Indemnifying Party in accordance with this
Section 4.4.  No Indemnitee shall settle or compromise any claim covered
pursuant to this Section 4.4 without the prior written consent of the
Indemnifying Party, which shall not be unreasonably withheld or delayed.  The
provisions of this Section 4.4 shall survive the termination of this Agreement
or the earlier resignation or removal of any party hereto.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS OF THE PARTIES

 

Contributor hereby agrees with Contributee as follows:

 

Section 5.1.            Existence.

 

Except to the extent that the failure to do so would not reasonably be expected
to have a material adverse effect on the aggregate value of the Contributed
Assets hereunder, Contributor shall keep in full effect its existence under the
laws of the state of its incorporation or formation, as applicable, and maintain
its rights and privileges necessary or desirable in the normal conduct of its
business and the performance of its obligations hereunder, and will obtain and
preserve its qualification to do business in each jurisdiction in which it was
qualified as of the Closing Date.

 

Section 5.2.            Compliance with Law.

 

Contributor will comply with all material requirements of law applicable to it.

 

Section 5.3.            UCC Filings.

 

Contributor shall file and maintain in effect all UCC filings (or similar), and
shall take such other actions (except fixture filings) as may be necessary to
perfect or otherwise protect the validity of Contributee’s interest in the
Contributed Assets and shall provide evidence of such filing to the Contributee.

 

Section 5.4.            Maintenance of Separateness.

 

Contributor covenants that:

 

(a)           the books and records of Contributee will be maintained separately
from those of each of Contributor and its subsidiaries;

 

(b)           all financial statements of Contributor that are consolidated to
include Contributee that are distributed to any party will contain detailed
notes clearly stating that (A) all of Contributee’s assets are owned by
Contributee (B) indicating Contributee’s separateness from Contributor and
Contributor’s Affiliates and indicate that the assets of Contributee are not
available to pay the debts of Contributor, Contributor’s Affiliates or any other
Person and (C) Contributee is a separate entity and, as may be applicable, has
creditors who have received interests in Contributee’s assets;

 

(c)           Contributor will cause all Contributed Assets to also be listed on
Contributee’s own separate balance sheet;

 

(d)           Contributor will observe corporate formalities, in its dealing
with Contributee;

 

(e)           Contributor shall not commingle its funds with any funds of
Contributee;

 

(f)            Contributor will maintain arm’s-length relationships with
Contributee and Contributor and each of its other Affiliates will be compensated
at market rates for any services they render or otherwise furnish to
Contributee;

 

13

--------------------------------------------------------------------------------

 

(g)           except as provided for or contemplated by the LLC Agreement,
Contributor will not be, and will not hold itself out to be, responsible for the
debts of Contributee or the decisions or actions in respect of the daily
business and affairs of Contributee and Contributor will not knowingly permit
Contributee to hold Contributor out to be responsible for the debts of
Contributee or the decisions or actions in respect of the daily business and
affairs of Contributee or such subsidiary; and

 

(h)           upon Contributor’s knowledge that any of the foregoing provisions
in this Section 5.4 has been breached or violated in any material respect,
Contributor will take such actions as may be reasonable and appropriate under
the circumstances to correct and remedy such breach or violation as promptly as
is practicable under such circumstances.

 

Section 5.5.            Further Action Evidencing Contribution.

 

Contributor agrees that at any time and from time to time, at its expense, it
will promptly execute and deliver all further instruments and documents, and
take all further actions, that may be necessary or reasonably requested by
Contributee to perfect, protect or more fully evidence Contributee’s and its
assignees’ interests in the Contributed Assets or to enable Contributee and/or
its assignees (or any agent or designee of any of the foregoing) to exercise or
enforce any of their respective rights hereunder.

 

ARTICLE VI

 

MISCELLANEOUS PROVISIONS

 

Section 6.1.            Obligations of Contributor.

 

To the fullest extent permitted by applicable law, the obligations of
Contributor under this Agreement shall not be affected by reason of any
invalidity, illegality or irregularity of any Contributed Asset.

 

Section 6.2.            Waivers; Amendment.

 

No failure or delay on the part of any party or any assignee thereof, in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy.  The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.  Any
provision of this Agreement may be amended only if such amendment is executed by
the parties hereto in writing.

 

Section 6.3.            Costs and Expenses.

 

Contributor will pay all expenses incident to the performance of its obligations
incurred in connection with this Agreement, including fees and expenses of
counsel, in connection with

 

14

--------------------------------------------------------------------------------


 

the perfection, recording and perfection as against third parties of
Contributee’s right, title and interest in and to the Contributed Assets and the
enforcement of any obligation of Contributor hereunder.

 

Section 6.4.            Survival.

 

This Agreement will remain in full force and effect and not terminate so long as
the Credit Agreement and Security Agreement are in effect or any Obligation is
outstanding.  The respective representations and warranties made by the parties
in this Agreement shall remain in full force and effect and will survive
execution and delivery of this Agreement.  In addition, the provisions of
Section 4.4, Section 5.4, Section 6.2, Section 6.3, Section 6.4, Section 6.10,
Section 6.11 and Section 6.12 and, until satisfaction of the Release Conditions,
Section 2.5  shall remain in full force and effect and will survive termination
of this Agreement.

 

Section 6.5.            Notices.

 

All demands, notices and communications upon or to the parties shall be in
writing, and shall be personally delivered, sent by electronic facsimile or
overnight delivery service or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given to the intended recipient
upon receipt at the respective addresses set forth below, or at such other
address as shall be designated by such Person in a written notice to the other
parties to this Agreement.

 

(i)                                     in the case of Contributor or
Contributee:

 

c/o FS Energy and Power Fund

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, PA, 19104

Attention: Gerald F. Stahlecker

Facsimile No.: (215) 222-4649

 

(ii)                                  in the case of the Administrative Agent:

 

Deutsche Bank AG, New York Branch

60 Wall Street

New York, New York 10005

Attention: Nick Bozzuto

Facsimile No.: (646) 736-5571

 

With copies to:

 

Davis, Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

 

15

--------------------------------------------------------------------------------


 

Attention: Bjorn Bjerke

Facsimile No.: (212) 701-5006

 

Section 6.6.            Severability.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

 

Section 6.7.            Counterparts.

 

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

Section 6.8.            Successors and Assigns.

 

All covenants and agreements contained herein shall be binding upon, and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, all as herein provided.  Any request, notice, direction,
consent, waiver or other instrument or action by a party hereto shall bind the
successors and assigns of such party.

 

Section 6.9.            Entire Agreement.

 

This Agreement, together with the exhibits and schedules hereto, contains a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all previous oral statements and other writings with respect
thereto.

 

Section 6.10.          Limitations on Liability.

 

None of the officers, employees, agents, shareholders, members, directors or
managers, as applicable, of or in Contributee or Contributor, past, present or
future, shall be under any liability to Contributee or Contributor, as
applicable, any of their successors or assignees, or any other Person for any
action taken or for refraining from the taking of any action in such capacities
or otherwise pursuant to this Agreement or for any obligation or covenant under
this Agreement, it being understood that this Agreement and the obligations
created hereunder shall be, to the fullest extent permitted under applicable
law, with respect to Contributor, solely the corporate obligations of
Contributor and with respect to Contributee, solely the limited liability
company obligations of Contributee.

 

16

--------------------------------------------------------------------------------


 

Section 6.11.          Governing Law; Waiver of Jury Trial.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.  THE PARTIES HERETO HEREBY DECLARE THAT IT IS THEIR INTENTION THAT THIS
AGREEMENT SHALL BE REGARDED AS MADE UNDER THE LAWS OF THE STATE OF DELAWARE AND
THAT THE LAWS OF SAID STATE SHALL BE APPLIED IN INTERPRETING ITS PROVISIONS IN
ALL CASES WHERE LEGAL INTERPRETATION SHALL BE REQUIRED.  EACH OF THE PARTIES
HERETO AGREES (A) THAT THIS AGREEMENT INVOLVES AT LEAST $100,000.00, AND
(B) THAT THIS AGREEMENT HAS BEEN ENTERED INTO BY THE PARTIES HERETO IN EXPRESS
RELIANCE UPON 6 DEL. C. § 2708.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES (A) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS
OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, AND (B) (1) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS, AND
(2) THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SERVICE OF PROCESS
MAY ALSO BE MADE ON SUCH PARTY BY PREPAID CERTIFIED MAIL WITH A PROOF OF MAILING
RECEIPT VALIDATED BY THE UNITED STATES POSTAL SERVICE CONSTITUTING EVIDENCE OF
VALID SERVICE, AND THAT SERVICE MADE PURSUANT TO (B) (1) OR (2) ABOVE SHALL, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HAVE THE SAME LEGAL FORCE AND
EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE.

 

(b)           THE PARTIES HERETO EACH HEREBY WAIVE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED
WITH, RELATING OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

Section 6.12.          No Petition.

 

The Contributor covenants that for a period of one year and one day after
payment in full of all indebtedness under the Credit Agreement it will not
institute against, or join any Person in instituting against Contributee any
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other involuntary proceedings under any United States federal or
state bankruptcy or similar law.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereby have caused this Asset Contribution
Agreement to be executed by their respective officers thereunto duly authorized
as of the date and year first above written.

 

 

FS ENERGY AND POWER FUND, as Contributor

 

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title: EVP

 

 

 

 

 

FSEP TERM FUNDING, LLC, as Contributee

 

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title: EVP

 

[Signature Page to Asset Contribution Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Contributed Assets

 

--------------------------------------------------------------------------------
